Title: To Thomas Jefferson from David M. Clarkson, 14 June 1793
From: Clarkson, David M.
To: Jefferson, Thomas


St. Eustatius, 14 June 1793. He encloses the bond for the performance of his consular duties here. The numerous British privateers in these seas bring to their ports for examination all vessels suspected of carrying French property and discharge it when found. Only some of the privateers pay for freight so discharged, and many American vessels are now in British ports discharging the French property they had on board. He hopes TJ will approve his appointment of Robert Clinton to act as deputy consul during his absence in Europe for a few months on private business, as he is certain Clinton will comply with TJ’s instructions and support the honor and dignity of the United States.

